Title: To Thomas Jefferson from James McDowell, 19 August 1805
From: McDowell, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Rockbridge Augt. 19th. 1805
                  
                  From the publick prints, we learn, you have lately been presented with a small quantity of the Jerusalem wheat. Its novelty; the report of its abundant increase, and recent success in Ireland, has excited great curiosity, as well as anxiety to make an experiment of it on our soil. Little doubt is entertained of the aptitude both of Climate and soil of great part of the United States to its Culture—Our Mountainous & middle situation, between the latitude from which it was brought, and the one from whence your present comes, induces us to believe we are not the least elligibly situated for its success. If in your distribution for experiment, you choose to commit a few grains to the care of either of us, Its progress shall be duly noted, & we honored.
                  With sentiments of esteem & respect we subscribe ourselves Your very humble Servts.
                  
                     James McDowell 
                     
                     John Rodger 
                     
                     Andw. Finley 
                     
                     Saml. Patterson 
                     
                  
               